Defendants’ time to serve their answer is extended until 20 days after entry of the order hereon. The complaint in substance alleges that plaintiffs are judgment creditors of defendant Melvyn Kevin; that the latter and his wife, defendant Judith Kevin, were owners as tenants by the entirety of the real property in question; that an execution issued on the judgment debtor’s personal property was returned unsatisfied; that thereafter both of said defendants (Melvyn and Judith Kevin) conveyed the real property to Judith Kevin; and that such conveyance was made without consideration, with intent to defraud the plaintiffs, and while defendant Melvyn Kevin was insolvent. We are in accord with the Special Term that under section 278 of the Debtor and Creditor Law the complaint is sufficient. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Hopkins, JJ. concur.